Exhibit 10.10

[Form of Amendment No. 1 to the Shares Purchase Agreement]

FIRST AMENDMENT TO THE SHARE PURCHASE AGREEMENT

This First Amendment to the Share Purchase Agreement (this “Amendment”), dated
February 22, 2012, is to the Share Purchase Agreement, dated as of February 24,
2011 (the “Share Purchase Agreement”), by and between SOLAR SENIOR CAPITAL LTD.,
a Maryland corporation (the “Company”), and SOLAR SENIOR CAPITAL INVESTORS LLC,
a Delaware limited liability company (the “Purchaser”).

WHEREAS, each of the Company and the Purchaser now desires to make certain
revisions to the Share Purchase Agreement reflected in this Amendment for the
purpose of amending the terms of the registration rights granted to the
Purchaser thereunder; and

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Share Purchase Agreement. The Share Purchase Agreement is amended hereby by
amending and restating Section 4(A) thereto as follows:

“A. Mandatory Shelf Registration. The Company shall use its commercially
reasonable efforts to prepare and file with the Commission a Registration
Statement for the resale of any or all the Shares (but not involving any
underwritten offerings) on a “shelf” Form N-2 under Rule 415 under the
Securities Act (the “Registration Statement”) within sixty (60) days after
receiving a notice from the Purchaser instructing the Company to file the
Registration Statement with the Commission (the “Notice Date”), and shall use
its commercially reasonable efforts to cause such Registration Statement to be
declared effective under the Securities Act as soon as reasonably practicable
thereafter; provided, however, that the Company shall have the right to defer
such filing for up to one hundred and eighty (180) days after the Notice Date if
the Company shall have notified the Purchaser that it would be materially
detrimental to the Company and its security holders for such Registration
Statement to be effected at such time. The Company shall use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the earliest of (A) the date on which the Shares
have been sold pursuant to the Registration Statement, (B) the date all the
Shares have been sold pursuant to Rule 144 under the Securities Act, (C) the
date on which the Shares cease to be outstanding and (D) the date on which the
Shares become eligible for sale under Rule 144 under the Securities Act without
restriction. The Company shall notify the Purchaser when the Registration
Statement has been declared effective.”

2. Miscellaneous.

a. Mutual Consent. Each of the Company and the Purchaser, by the execution of
this Amendment, hereby consents to the amendments, modifications and supplements
to the Share Purchase Agreement contemplated herein.

b. No Other Amendments. Except as set forth above, no other amendments to the
Share Purchase Agreement are intended by the parties hereto, are made, or shall
be deemed to be made, pursuant to this Amendment, and all provisions of the
Share Purchase Agreement unaffected by this Amendment shall remain in full force
and effect.

c. Effective Date. Each of the Company and the Purchaser agrees that this
Amendment shall be deemed to have been effective as of the date that was one
hundred and eighty (180) days after the Purchase Date (as defined in the Share
Purchase Agreement).

d. Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Amendment.



--------------------------------------------------------------------------------

e. Counterparts. This Amendment may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

f. Descriptive Headings. The descriptive headings of this Amendment are inserted
for convenience only and do not constitute a substantive part of this Amendment.

g. Governing Law. This Amendment shall be governed by and interpreted and
construed in accordance with the laws of the State of New York applicable to
contracts formed and to be performed entirely within the State of New York,
without regard to the conflicts of law provisions thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction, and the Investment Company Act of 1940, as amended (the
“1940 Act”). In the event of any conflict between the laws of the State of New
York and the 1940 Act, the applicable provision of the 1940 Act shall control.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Share Purchase Agreement as of the date first written above.

 

SOLAR SENIOR CAPITAL LTD. By:  

 

Name:   Michael S. Gross Title:   Chief Executive Officer SOLAR SENIOR CAPITAL
INVESTORS LLC By:  

 

Name:   Michael S. Gross Title:   Managing Member